Citation Nr: 9916979	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-09 048	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 2, 1977, to 
May 9, 1977. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Atlanta, Georgia, Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection for a psychiatric disability, among 
other disabilities, was denied by a December 1979 Board 
decision; this was the last final adjudicative action 
addressing this issue on any basis.  

3.  The evidence submitted since the December 1979 Board 
decision with respect to the issue of entitlement to service 
connection for a psychiatric disability does not bear 
substantially upon the matter under consideration, nor does 
it by itself or in connection with evidence previously 
assembled require consideration due to its significance.


CONCLUSION OF LAW

"New" and "material" evidence sufficient to reopen the 
claim for service connection for a psychiatric disability has 
not been presented.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991); 38 C.F.R. § 3.156 (1998); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
There are some disabilities, including psychotic disorders, 
for which service connection may be presumed if the disorder 
is manifested to a degree of 10 percent or more within one 
year of separation from qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7104(b).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In applying the 
principles of Hodge, a case which was decided during the 
pendency of the veteran's appeal, the Board finds that such 
application would not result in any prejudice to the veteran 
as these principles cannot be said to be "unfavorable" to 
any interest of the veteran.  Thus, the Board concludes that 
the additional delay in the adjudication of this claim which 
would result from a remand for initial adjudication by the RO 
of the veteran's appeal under the principles of Hodge would 
not be warranted.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

Turning to a summary of the relevant evidence and procedural 
history, service connection for a psychiatric disability, 
among other disabilities, was denied by a December 1979 Board 
decision.  This decision found that neither the service 
medical records nor post-service medical reports then of 
record demonstrated the presence of an acquired psychiatric 
disorder.  It was noted that the veteran had complained of 
being nervous in service, but that there was no acquired 
psychiatric disorder present.  Evidence before the Board at 
that time included the service medical records, including a 
negative entrance examination and a February 1977 
psychological assessment reflecting multiple physical 
complaints and an indication that the veteran had little 
insight and was likely to misuse hospital resources through 
"misguided" complaints.  Also of record was a report from 
an August 1977 neuropsychiatric examination which showed 
normal associative processes, no delusional or hallucinatory 
processes, a normal mood, an intact sensorium and no evidence 
that the veteran was psychotic.  The "diagnosis" was "[n]o 
psychiatric or neurological condition found."  

Evidence of record submitted since the December 1979 Board 
decision include VA and private treatment reports dated in 
the 1980s and 1990s reflecting treatment for a variously 
diagnosed psychotic disorder.  The first reference to a 
psychotic disorder is contained in reports from September 
1984 VA inpatient treatment for "schizophreniform 
disorder."  Rather than reflective of an in-service, or one 
year post service, history of a psychotic disability, it was 
indicated on these reports that the veteran's psychiatric 
complaints began two years earlier (or sometime in 1982) when 
the veteran acted in a "bizarre" fashion following release 
from prison.  Reports from VA inpatient treatment initiated 
in October 1986 to rule out a bipolar and schizoaffective 
disorder show the veteran reporting hearing "voices" the 
day after he was discharged from active duty.  However, the 
veteran's family members reported a different history, 
stating that the veteran's psychiatric problems began several 
years after service following his discharge from prison.  
Additional private clinical records and contentions submitted 
by the veteran reflect a history reported by him of the 
existence of a psychotic disability within one year of 
service.  However, the private clinical reports reflecting 
treatment for atypical psychosis in 1987 and 1988 did not 
link the psychiatric disability shown at that time to 
service, and additional mental reports from treatment for 
psychiatric disabilities in the 1990s, including those from a 
mental hygiene clinic in a correctional facility in which the 
veteran was detained, do not include any findings or medical 
opinions linking a psychiatric disability to service.  It is 
also noted that one recorded history dated the onset of 
voices to 1974, which was before service.

Analyzing the additional evidence submitted since the 
December 1979 Board decision to determine whether it is 
"new" and "material," none of this evidence includes any 
competent medical evidence indicating that there was an 
acquired psychiatric disorder during service; that the 
veteran's current psychiatric disability is etiologically 
related to service; or, that a psychotic disability was 
present within one year of separation from service.  Thus, 
the Board concludes that none of it is new and material as 
defined by the controlling legal authority, as it does not 
compel consideration of the claim on the merits.  In making 
this determination, the Board has considered the unsupported 
contentions by the veteran asserting that a psychotic 
disability was demonstrated within one year of separation 
from service or that a current psychotic disability is 
etiologically related to service. However, such evidence is 
either not "new," as it is essentially repetitious of 
contentions of record at the time of the December 1979 Board 
decision, (see Reid v. Derwinski, 2 Vet. App. 312 (1992)), or 
not "material" evidence, because it has not been shown that 
the veteran has any medical knowledge beyond that of lay 
persons.  Moray v. Brown, 5 Vet.App. 211 (1993).

The veteran has claimed treatment for psychiatric pathology 
shortly after separation from service.  No records have been 
found or submitted that support this contention.  Records 
more contemporaneous with the events in question note that he 
had no psychiatric disorder when examined in August 1977, and 
that in 1984, it was reported that the onset of symptoms was 
to 1982.  Thus, there is no new and material evidence in the 
contentions, which are not supported by evidence on file.  
The contentions are inherently incredible when viewed in the 
context of the entire record.

As the Board concludes that the veteran has failed to present 
sufficient "new" and "material" evidence to reopen the 
claim for service connection for a psychiatric disability, no 
further adjudication of this claim is warranted.  See 
Kehoskie v, Derwinski, 2 Vet. App. 31 (1991).  


ORDER

"New" and "material" evidence having not been presented, 
the claim for entitlement to service connection for a 
psychiatric disability is not reopened, and the benefits 
sought in connection with this claim are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

